Case: 15-20738   Document: 00513722873   Page: 1   Date Filed: 10/18/2016




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT


                               No. 15-20738
                            Conference Calendar
                                                                United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                October 18, 2016
UNITED STATES OF AMERICA,
                                                                  Lyle W. Cayce
                                                                       Clerk
                                         Plaintiff-Appellee

v.

VICTOR HUGO ALEGRIA, also known as Alexis Gonzalez Quintero, also
known as Alexis Gonzalez Quinteros, also known as Alexis Gonzalez, also
known as Kelvin J. Camps, also known as Alexis Quintero,

                                         Defendant-Appellant

Cons. w/ No. 15-20748


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee

v.

VICTOR HUGO ALEGRIA,

                                         Defendant-Appellant


                Appeals from the United States District Court
                     for the Southern District of Texas
                          USDC No. 4:15-CR-401-1
                          USDC No. 4:10-CR-421-1
     Case: 15-20738      Document: 00513722873         Page: 2    Date Filed: 10/18/2016


                                     No. 15-20738
                                   c/w No. 15-20748

Before HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Victor Hugo Alegria
has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). Alegria has not filed a response. We have reviewed
counsel’s brief and the relevant portions of the record reflected therein. We
concur with counsel’s assessment that the appeals present no nonfrivolous
issue for appellate review. Accordingly, counsel’s motion for leave to withdraw
is GRANTED, counsel is excused from further responsibilities herein, and the
APPEALS ARE DISMISSED. See 5TH CIR. R. 42.2.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.

                                             2